AGREEMENT AND AMENDMENT

This Agreement and Amendment (this "Agreement") is entered into as of
November 2, 2011, between Quantum Fuel Systems Technologies Worldwide, Inc., a
Delaware corporation (the "Company"), and WB QT, LLC, a Delaware limited
liability company (the "Lender").

WHEREAS, the Company and Lender are parties to that certain Agreement and
Amendment dated August 31, 2011 (the "August Agreement and Amendment");

WHEREAS, pursuant to the terms of the August Agreement and Amendment, each of
the Original Convertible Notes (as defined in the August Agreement and
Amendment) was amended to mature on October 31, 2011; and

WHEREAS, the Company has requested that the Lender agree to amend the maturity
date of the Original Convertible Notes, as amended by the August Agreement and
Amendment (as so amended, the "Existing Convertible Notes"), and Lender has
agreed to make such amendment on the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing, and the respective
agreements, warranties and covenants contained herein, the Company and the
Lender hereby agree as follows:

1. Amendment to Original Convertible Notes. Section 2.1(a) of each of the
Existing Convertible Notes is amended in its entirety to read as follows:

"Section 2.1 Scheduled Payments.

(a) The Company shall pay the Accreted Principal Amount or, if less, the
outstanding principal amount of this Note, together with all accrued and unpaid
interest on the principal amount being repaid, to the holder of this Note on or
before December 15, 2011."



2. Consideration Paid by Company. In consideration for Lender's agreement to
amend Section 2.1(a) of each of the Existing Convertible Notes as described in
Section 1 above, the Company shall upon the Lender's execution and delivery of
this Agreement provide to Lender the following:

A. A cash payment of $200,000 by wire transfer to an account designated by
Lender in writing (the "Cash Payment").

B. A common stock purchase warrant issued in the name of Lender entitling the
Lender to purchase up to 540,000 shares of the Company's common stock, $0.02 par
value (the "Common Stock"), at an exercise price of $2.12 per share, in the form
attached hereto as Exhibit A (the "Lender Warrant").

3. Company Acknowledgements. The Company hereby acknowledges, confirms and
agrees that (a) each of the Existing Convertible Notes and the Consent Fee Note
(as defined in the August Agreement and Amendment) is in full force and effect,
(b) as of and through the date hereof, the Company is indebted to Lender in
respect of principal of the Existing Convertible Notes in the aggregate
outstanding amount of $10,212,631, and in respect of principal due under the
Consent Fee Note in the outstanding amount of $2,390,000, (c) such principal,
together with interest accrued or accruing thereon, and all fees, costs,
expenses and other charges now or hereafter payable by the Company to the Lender
pursuant to the terms of the Existing Convertible Notes and the Consent Fee
Note, are unconditionally owing by the Company to Lender, and (d) the Company
has no right of offset, defense or counterclaim of any kind, nature or
description whatsoever with respect to such obligations or any rights of the
Lender under the Existing Convertible Notes and the Consent Fee Note.

4. Lender Acknowledgements. Lender acknowledges and agrees that
(i) notwithstanding anything contained in this Agreement, the Lender Warrant,
the Existing Convertible Notes or the August Agreement and Amendment to the
contrary, the Company shall not issue, upon exercise of the Lender Warrant, an
aggregate number of shares of Common Stock which, when aggregated with any other
shares of Common Stock issued to the Lender (or any affiliate of the Lender)
after the date of the August Agreement and Amendment as Fee Shares (as defined
in the Existing Convertible Notes), upon prior conversion after the date of the
August Agreement and Amendment of any of the Convertible Notes (as defined
below), in payment after the date of the August Agreement and Amendment of
demand rights under the Consent Fee Note or upon prior exercise of the Lender
Warrant would exceed 19.99% of the Company's issued and outstanding shares of
Common Stock as of the date of the August Agreement and Amendment, if such
issuance would be in violation of applicable Nasdaq Global Market rules, (ii) to
its actual knowledge, without inquiry, as of the date hereof no Event of Default
has occurred and is continuing under the Existing Convertible Notes or Consent
Fee Note, and (iii) provided that the Company delivers the Cash Payment and
Lender Warrant on or before November 3, 2011, an Event of Default will not have
occurred under the Existing Convertible Notes or the Consent Fee Note as a
result of the failure of the Company to pay the Accreted Principal Amount (as
defined in the Existing Convertible Notes) or, if less, the outstanding
principal amount of the Existing Convertible Notes, together with all accrued
and unpaid interest on the principal amount being repaid, to the Lender on or
before October 31, 2011.

5. Representations, Warranties and Agreements.

A. The Company hereby represents, warrants and agrees as follows:

(i) The Company is duly organized, validly existing and in good standing under
the laws of the State of Delaware. The Company has the requisite corporate power
and authority to execute and deliver this Agreement and the Lender Warrant and
to perform its obligations under this Agreement, the Lender Warrant and the
Existing Convertible Notes, as amended hereby (as so amended, the "Convertible
Notes"). The execution and delivery by the Company of this Agreement and the
Lender Warrant, and the performance by the Company of its obligations under this
Agreement, the Lender Warrant and the Convertible Notes, have been duly
authorized by all requisite corporate action on the part of the Company. This
Agreement and the Lender Warrant have been duly executed and delivered to the
Lender by the Company. This Agreement, the Lender Warrant and the Convertible
Notes are enforceable against the Company in accordance with their respective
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other similar laws affecting the
enforcement of creditors' rights generally and by general principles of equity.

(ii) The execution and delivery by the Company of this Agreement and the Lender
Warrant, and the performance by the Company of its obligations under this
Agreement, the Lender Warrant and the Convertible Notes, will not violate or
conflict with the organizational documents of the Company or any requirement of
law or contractual obligation of the Company and will not result in, or require,
the creation or imposition of any lien on any of the properties or revenues of
the Company.

(iii) The shares of Common Stock issuable under the Lender Warrant (the
"Transaction Shares") are duly authorized and, when issued in accordance with
the terms of the Lender Warrant, will be duly and validly issued, fully paid and
non-assessable, free from all taxes and liens with respect to the issue thereof.

(iv) The authorized and outstanding capital stock of the Company are as
described on Schedule 5A. Except as described on Schedule 5A, (a) there are no
outstanding warrants, options or other rights to acquire, or instruments (other
than the Existing Convertible Notes) convertible into or exchangeable for, any
unissued shares of capital stock of the Company (such warrants, options, rights
and convertible instruments being herein called "Derivative Securities"), and
(b) there are no anti-dilution or price adjustment provisions contained in the
terms governing any outstanding Derivative Securities that will be triggered by
the execution and delivery of this Amendment or the Lender Warrant or the
issuance of any Transaction Shares. No stockholder of the Company or other
person has any right of first refusal, preemptive right, right of participation
or any similar right to participate in the acquisition of the Lender Warrant or
any Transaction Shares (collectively, the "Transaction Securities").

(v) The Common Stock is registered pursuant to Section 12(b) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act"), and is listed on the
Nasdaq Global Market (the "Principal Market"). The Company has taken no action
designed to, or likely to have the effect of, terminating the registration of
the Common Stock under the Exchange Act or delisting, for any reason, the Common
Stock from the Principal Market. The Company is in compliance with all of the
presently applicable requirements for continued listing of the Common Stock on
the Principal Market.

(vi) No form of general solicitation or general advertising was used by the
Company or any representative thereof in connection with the transactions
contemplated by this Agreement. Assuming the accuracy of the Lender's
representations in Section 5B below, no registration or qualification of the
Transaction Securities pursuant to the provisions of the Securities Act of 1933,
as amended (the "Securities Act"), or any state securities laws will be required
as a result of the transactions contemplated by this Agreement other than the
filing of a Form D. The Company will not, and will cause each person acting on
its behalf not to, take any action (or fail to take any action) so as to require
the registration of any Transaction Securities pursuant to the provisions of the
Securities Act or any state securities laws, unless such Transaction Securities
are so registered and qualified.

B. The Lender hereby represents, warrants and agrees as follows:



(i) The Transaction Securities have not been, nor will they be, registered under
the Securities Act or any state securities laws by reason of their contemplated
issuance in transactions exempt from the registration requirements of the
Securities Act pursuant to Section 4(2) thereof or Rule 506 promulgated under
the Securities Act and applicable state securities laws, and the reliance of the
Company and others upon these exemptions is predicated in part upon this
representation by Lender and that the Transaction Securities are "restricted"
securities and may not be transferred or resold without (a) registration under
the Securities Act and any applicable state securities laws, or (b) an exemption
from the requirements of the Securities Act and applicable state securities
laws.



(ii) The Lender Warrant and the certificate(s) for the Transaction Shares shall
contain the following legend unless and until such time as the Company receives
(a) a representation that the Lender is not (and has not been at any time within
the past 90 days) an affiliate of the Company, and (b) a reasonably satisfactory
opinion of counsel (from Lender's counsel) that the applicable one-year holding
period under Rule 144 promulgated under the Securities Act for the Transaction
Securities has been met, in which case there shall be no legend on the
Transaction Securities:

"THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "ACT") OR ANY STATE SECURITIES LAWS, AND MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED, ASSIGNED, HYPOTHECATED OR OTHERWISE TRANSFERRED
UNLESS (A) THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT, AND
APPLICABLE STATE SECURITIES LAWS, COVERING ANY SUCH TRANSACTION INVOLVING SAID
SECURITIES OR (B) THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL SATISFACTORY TO
THE COMPANY STATING THAT SUCH TRANSACTION IS EXEMPT FROM REGISTRATION."

(iii) The Transaction Securities are being acquired for investment for Lender's
own account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and that Lender has no present intention of
selling, granting any participation in, or otherwise distributing the same.
Lender does not have any contract, undertaking, agreement or arrangement with
any third-party to sell, transfer or grant participations to such third-party or
to any third-person, with respect to the Transaction Securities.

(iv) Lender (a) is an "accredited investor" within the meaning of SEC Rule 501
of Regulation D promulgated under the Securities Act, as presently in effect,
(b) it is experienced in evaluating and investing in securities of companies in
the development stage and acknowledges that it is able to fend for itself,
(c) it can bear the economic risk of its investment, and (d) it has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment in the Transaction Securities.

6. Conditions to Effectiveness of this Agreement. This Agreement shall be and
become effective as of the date hereof when, and only when, each of the
following conditions shall have been satisfied:



A. The Lender shall have received copies of the certificate of incorporation of
the Company, the bylaws of the Company and resolutions of the board of directors
of the Company authorizing this Agreement, the Lender Warrant and the
transactions contemplated hereby and thereby, each certified as of the date of
this Agreement by the Company's corporate secretary or an assistant secretary as
being in full force and effect without modification or amendment, and signature
and incumbency certificates, dated as of the date of this Agreement, of the
officers of the Company.



B. No representations or warranties of the Company set forth in this Agreement
shall prove to have been false in any material respect as of the date made.



7. Release. In consideration of the agreements of Lender contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Company, on behalf of itself and its successors,
assigns and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Lender, and its successors
and assigns, and its present and former members, affiliates, subsidiaries,
divisions, predecessors, governors, managers, officers, attorneys, employees,
agents and other representatives (Lender and all such other persons being
hereinafter referred to collectively as the "Released Parties"), of and from all
demands, actions, causes of action, suits, damages and any and all other claims,
counterclaims, demands and liabilities whatsoever of every name and nature,
known or unknown, both at law and in equity, that the Company or any of its
successors, assigns or other legal representatives may now or hereafter own,
hold, have or claim to have against the Released Parties or any of them for,
upon, or by reason of any circumstance, action, cause or thing whatsoever which
has arisen at any time on or prior to the date of this Agreement for or on
account of, or in relation to, or in any way in connection with (i) this
Agreement, the Convertible Notes, the Consent Fee Note or any transactions
hereunder or thereunder or relating hereto or thereto, or (ii) any other debt or
equity investment of the Lender in the Company or any other financing
arrangement between the Lender and the Company.

8.

Miscellaneous.



A. Except as expressly modified pursuant hereto, no other changes or
modifications to the August Agreement and Amendment, the Existing Convertible
Notes or the Consent Fee Note are intended or implied by this Agreement and in
all other respects the August Agreement and Amendment, the Existing Convertible
Notes and the Consent Fee Note, as amended by this Agreement, are hereby are
ratified and confirmed by each of the parties hereto.

B. The Company agrees to pay all expenses (including without limitation
reasonable attorney's fees and disbursements) incurred by the Lender in
connection with the negotiation, execution, delivery and enforcement of this
Agreement and the Lender Warrant.



C. This Agreement shall be binding upon and inure to the benefit of each of the
parties hereto and their respective successors and assigns.



D. All representations, warranties, covenants and releases of the Company and
the Lender made in this Agreement shall survive the execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby, and
no investigation by the Lender shall affect such representations, warranties,
covenants and releases of the Company or the right of the Lender to rely upon
them.

E.

Any provision of this Agreement held by a court of competent jurisdiction to be
invalid or unenforceable shall not impair or invalidate the remainder of this
Agreement.



F. All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of Minnesota, without regard
to the principles of conflicts of law thereof. Each party hereto agrees that all
legal proceedings concerning this Agreement or the interpretation, enforcement
or defense hereof (whether brought against a party hereto or its respective
affiliates, directors, governors, managers, officers, stockholders, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the State of Minnesota. Each party hereby irrevocably submits
to the exclusive jurisdiction of such courts for the adjudication of any dispute
hereunder or in connection herewith (including with respect to the enforcement
of this Agreement), and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding relating thereto, any claim that it is not
personally subject to the jurisdiction of any such court or that any such court
is an inconvenient venue for such proceeding.

G.

EACH PARTY HERETO IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT
OR ANY MATTER ARISING HEREUNDER.





H. This Agreement may be executed in any number of counterparts, but all of such
counterparts shall together constitute but one and the same agreement. Receipt
by telecopy, facsimile or email transmission of any executed signature page to
this Agreement shall constitute effective delivery of such signature page.



 

[Remainder of page intentionally left blank]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement and Amendment
to be duly executed and delivered by their duly authorized officers as of the
day and year first above written.



QUANTUM FUEL SYSTEMS TECHNOLOGIES WORLDWIDE, INC.




By:W. Brian Olson
Name:W. Brian Olson
Title: Chief Financial Officer  



 



WB QT, LLC



By: /s/ Jonathan Wood
Name:Jonathan Wood
Title:COO



 

 

SCHEDULE 5A

Capitalization

 

 

 

 

 